                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DANIEL D JONES,

       Plaintiff,                                                        ORDER
v.
                                                                Case No. 19-cv-179-wmc
HOLLY HARTLEY, ET AL.,

       Defendants.


       Plaintiff Daniel D Jones has filed a proposed civil complaint.          Plaintiff seeks to

commence this lawsuit without prepaying the filing fee pursuant to 28 U.S.C. § 1915 and has

filed an affidavit of indigency in support of the request.

       The court has considered plaintiff’s income, assets, obligations, and dependents set

forth in the affidavit of indigency, and finds that plaintiff’s financial situation does not

warrant a determination of indigency. Accordingly, plaintiff must prepay the $400 fee for

commencing this action.

                                            ORDER

       IT IS ORDERED that plaintiff Daniel D Jones’s petition for leave to proceed without

prepayment of the filing fee is DENIED. Plaintiff must pay the $400 fee no later than

March 29, 2019. If plaintiff fails to do so, this action may be dismissed without prejudice to

plaintiff filing the case at a later date. Upon receipt of plaintiff’s payment, the clerk of court

shall issue summonses and forward them to plaintiff for service.




                      Entered this 8th day of March, 2019.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
